Case 1:19-cv-22702-KMW Document 129-4 Entered on FLSD Docket 08/04/2020 Page 1 of 2

Exhibit D
Case 1:19-cv-22702-KMW Document 129-4 Entered on FLSD Docket 08/04/2020 Page 2 of 2

 

8/3/2020 Amazon.com: NASA BEAHAVA Pure SAM-e 1000mg (per Serving) SOC apsules (S-Adenosyl Methionine} Supports Joint Health & Brain F...
~ _ Hello, Kantrowitz Returns 4
All sam-e mental refreshment ” Account & Lists =~ & Orders Try Prime ~ Cart
Checuna eee Browsing History « Whole Foods Pantry Buy Again GiftCards Find a Gift Shop Schoot Essentials

Health & Personal Care Household Supplies Vitamins & Diet Supplements Baby& ChildCare HealthCare Sports Nutrition Sexual Wellness

 

¢ Back to results

 

NASA BEAHAVA Pure SAM-e 1000mg
(per Serving) 90Capsules (S-Adenosyl
Methionine) Supports Joint Health &

Brain Function
by NasaBeahava

$29.00
& FREE Shipping

Arrives: Aug 12 - 17

37 ratings In Stock.

Was: $2.60 fo |
Price: $29.00 ($0.32 / Count) & FREE Shipping

You Save: $2.00 {6%}
. brn Add to Cart

Get 40% off when you use American Express

Membership Rewards points. Maximum discount $50.

See terms,

 

 

 

a Secure transaction

About Sam-E GUARANTEE HIGH QUALITY: We ensure
that SAM-e supplements have the highest possible
quality affordable for all our customers. We select raw
material with the highest level of active S.S. Isomer, and ; Deliver to Kantrowitz - Chestnu...
manufactured it under GMP-Compliance manufacturing 410977

standards. Our product does net contain allergens, ,
artificial coloring and flavors, are GMO free,
EXPERTISE & INDUSTRY LEADERSHIP: Development and

perfecting of SAM-e (s-adenasyilmethionine) has been rome sang nant
done over the last two decades, hereby presenting a Add to Wedding Registry
product supported by immense research.

» MAY IMPROVE MOCD AND WELL-BEING Researches over
the past two decades have shown that S-
adenosylmethionine an effective anti-depressants for
mood boost. SAM-e accomplishes this by controlling

meood-influencing chemicals in the body like serotonin me £3.00 [Add to cart |
: . 0.36 / Count) [ add to cart | to Cart | :
and dopamine. This generally tend to improve the : $ FREE Shipping on :

general wellbeing. . . : eligible orders. Detalis

e MAY IMPROVE JOINT HEALTH: Clinical research studies Sold by: Living Healthier
involving thousands of participants, added to a report by
the Agency for Healthcare Research and Quality {A 3 new fram $29.00
division of the U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES}, have shown that SAM-e (5S-
adenosylmethionine) can be as effective as NSAIDs
(Nonsteroidal Anti-inflammatory Drugs) to assist in
maintaining foint flexibility & mobility and overall joint
health.

« LEVER CLEANSE & OTHER IMPORTANT BENEFITS
Environmental toxins can increase oxidative stress in the
body, this is what happens when your body does not
have enough antioxidants to neutralize free radicals.
Glutathione, one of the most important antioxidants in
the body can be restored by using SAM-e. Some studies
have indicated that SAM-e may help those experiencing i
the symptoms of Fibromyalgia.

Ships from and sold by Vita-Way.

 

| Add to List

 

Roll over irmage to zoom in

 

Share

Other Sellers on Amazon

Have one to sell?

Sellon Amazon |

 

 

 

Compare with similar items

1,403
3 new from $29.00 "

 

Report incorrect product information. .
Sponsored

hitps:/Awwaw.amazon.com/90C apsules-S-Adenosyl-Methionine-Supports-Function/dp/B0831SXYZRirefsr_1_2?dchild=1&keywords=sam-e+mental+re... 1/8
